Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed on 03/21/2022. Claims 1, 2, 4, 8, 9, 14, 15, 19, 19 were amended. No claim was added. Claims 5, 6, 21, 22, 29 were canceled. 
Claims 1-4, 7-20, 23-28 are presented for examination.
Response to Argument
In reference to applicant’s argument regrading rejections under 35 U.S.C. § 101-
Applicant’s Argument:
The Examiner rejects claims 1-29 under 35 USC §101, alleging that each step could each be reasonably performed in the human mind and the claims are therefore directed to an abstract idea. Applicant respectfully disagrees. 
Applicants have herewith amended the independent claims so that there can be no doubt that the claimed functions and processes include those that can only be performed by a computer system and more specifically the scenario analytics server, including receiving an unstructured textual input from an access device in communication with the server over a computer network, processing the input and data in a data store, and causing to be displayed a graphic interface with the results at the access device in response to the user input. The claims as amended are further directed toward providing a technical solution to problems technical in nature related to online information retrieval systems, including with respect to the human-machine interface and the process by which the system identifies relevant information from the vast and mostly irrelevant information online in response to user input. 
More specifically, the system and corresponding method according to claims 1 and 15 involve a scenario analytics server coupled to and in communication with a plurality of access devices over a computer network. The claimed server identifies information in a legal data store and is specifically configured to identify cases relevant to the unstructured textual input, which includes background facts. That is, the server executes process modules that generate a summary based on likely natural language user input, which summary includes concepts based on the input and corresponding attributes, and the server uses this input data to identify cases based on and thus relevant to the user input query. As explained in the specification herein, a legal data store may include over 10 million documents. (Spec. at 18.) One skilled in the art can appreciate that the return of even a fraction of a percent of the corpus in response to a generic query will yield a result set that is still impossible for an end user of the system to review in any meaningful way. 
The claimed system further improves the results of the query by clustering the cases in the result set and extracting therefrom characteristic properties relating to the data set, including case length and award value, and then analyzing these properties to determine a relationship between these properties. For example, the results may show a correlation between duration and award such that short duration results in low awards and the reverse. As such, the system can use the computer generated relationship to produce a list of case strategies more relevant with respect to the effectiveness of the strategy for the given user input, which list is inherently a subset of the total number of strategies associated with the cases in the corpus. Finally, the resulting one or more strategies are provided to the user in communication with the server via a graphic user interface. Optionally, per claim 14, the cases relevant to the query may be organized based on the listed strategies, as shown in Fig. 5.
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument regarding the 101 rejection of the claim 1-28. The claims 1, 15 recite the steps of “apply… Select…Cluster… Extract…Analyze…Generate…” are directed to the mental process.
Additionally, the claims further recite “a scenario analytics server in communication with a plurality of access devices over a computer network, the scenario analytics server including a processor and a memory storing instructions that, in response to receiving an input comprising unstructured text received from at least one of the plurality of access devices, cause the processor to:”, “a graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies.” The additional computer components such as “a scenario server” including “a processor” and “a memory”, “a graphic user” are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component to perform the recited processes as the claims 1, 15, (See MPEP 2106.05(f)). Therefore, the argument is not persuasive, the 101 rejections are still maintained. For further detail, please see the 101 rejection below.  



In reference to applicant’s argument regrading rejections under 35 U.S.C. § 103
 Applicant’s Argument:
Applicant’s argument regarding the claim amendment filed on 03/21/2022.
	Examiner’s Response:
The argument regarding the claim amendment filed on 03/21/2022 has been considered and this is persuasive. However, upon further consideration, the new ground of rejection is presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims (1-28) are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “effective metric” in line 15, “a threshold effectiveness metric” in line 26. However, the scope of “effective metric”, “a threshold effectiveness metric” are unclear. This does not seem to be a widely-used term of art, and the applicant does not seem to clearly define the term in the written description. Because the Applicant’s specification on pages 17-18, “In a further implementation, the clustering module 128 may compute a metric to distinguish one set of clustered plaintiff claims from another in terms of utility (i.e., differentiating those that have been more effective from those that have been less effective). The metric is computed based on the award behavior for a given cluster and may be referred to as the 'award-quotient', which is the ratio of a cluster's (or cases) with non-zero awards to its zero awards…This metric allows the determination of a cluster that has a high degree of awards. In one implementation, an award quotient of   2.5 is used as a threshold for clustering” the writing specification describes the clustered cases based on the metric, award threshold, however, the writing specification does not disclose the “effective metric”, “a threshold effectiveness metric”. Therefore, the writing specification does not make the clear the scope of the term as the “effective metric”, “a threshold effectiveness metric” as illustrated by the points above, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore, the claim is indefinite. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “effective metric” as --similarity metric--, “a threshold effectiveness metric” as -- a threshold to determine the legal and factual issues for case category--for the purpose of further examination.
Claims 2-14 are dependent of claim 1, and are likewise indefinite.
Claim 15 is rejected for the same reason as the claim 1.
Claims 16-28 are dependent of claim 15, and are likewise indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
A. Step 1 analysis:
In the instant case, the claims are directed to system (claims 1-14 are machine) and method (claims 15-29 are the process). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
B. Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically, the abstract idea of “Mental processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and mathematical concept.
 	Independent claims 1 and 15
The claims recite:
Step 2A: prong 1 analysis:
- “apply a set of process modules stored on the memory to the input to generate an input summary,” (observation)
- “select a plurality of cases from the legal data store based in part on the case summaries and input summary,” (Observation/Evaluation)
- “cluster the plurality of cases from the legal data store to form one or more sets of clustered cases” (observation/judgment)
- “extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases, wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value;” (Observation/evaluation)
- “analyze the set of characteristic properties for each of the one or more sets of clustered cases from the legal data store” (observation) 
- “and determine a relationship between the set of characteristic properties, including the length of time for each case to complete and the case award value;” (observation and evaluation)
- “generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on a threshold effectiveness metric,” (observation/Judgment)
- “and   communicate the list of the one or more legal strategies responsive to the received input,” (Observation/Evaluation)
Each one of the above steps is a mental process because they could each be reasonably performed in the human mind.
Step 2A: Prong 2 analysis: 
Claims 1 and 15 recite “A system comprising: a legal data store comprising a set of cases and corresponding case summaries;”, “analyze the set of characteristic properties for each of the one or more sets of clustered cases from the legal data store”, These limitations are recited at a high-level of generality such that it amounts to necessary data storing. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data storing to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. 
	The claims further recite “in response to receiving an input comprising unstructured text received from at least one of the plurality of access devices,”, “the input summary comprising a set of identified concepts and corresponding attributes of the input, the input comprising background facts;”, “wherein the plurality of cases selected from the legal data store include at least plaintiff claims;” These limitations are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application.
Additionally, the claims recite additional limitations “a scenario analytics server in communication with a plurality of access devices over a computer network, the scenario analytics server including a processor and a memory storing instructions that,”, “apply a set of process modules stored on the memory to the input to generate an input summary,”, “wherein the scenario analytics server clusters the plurality of cases based on the plaintiff claims and computes an effectiveness metric for each of the plaintiff claims;”, “therewith causing a graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies.” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer components (server, processor, memory, modules, a graphic user interface) to perform the claim processes.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
Step 2B analysis:
Claims 1 and 15 recite “A system comprising: a legal data store comprising a set of cases and corresponding case summaries;”, “analyze the set of characteristic properties for each of the one or more sets of clustered cases from the legal data store”, As discussed above, the additional elements of data storing step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data storing for use in the claimed process. 
The claims further recite “in response to receiving an input comprising unstructured text received from at least one of the plurality of access devices,”, “the input summary comprising a set of identified concepts and corresponding attributes of the input, the input comprising background facts;”, “wherein the plurality of cases selected from the legal data store include at least plaintiff claims;” As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data gathering for use in the claimed process.
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
Additionally, the claims recite additional limitations “a scenario analytics server in communication with a plurality of access devices over a computer network, the scenario analytics server including a processor and a memory storing instructions that,”, “apply a set of process modules stored on the memory to the input to generate an input summary,”, “wherein the scenario analytics server clusters the plurality of cases based on the plaintiff claims and computes an effectiveness metric for each of the plaintiff claims;”, “therewith causing a graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies.” As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
Claims 2, 17 recites: 
Step 2A: prong 1 analysis:
 -“wherein the input further comprises at least one of plaintiff claims or defendant claims, and wherein the plurality of cases are selected further based on the input at least one of plaintiff claims or defendant claims.” (Observation). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 3, 18 recites:
Step 2A: prong 1 analysis:
-“Parse the input” (Observation) 
Step 2A: Prong 2 analysis: 
The claims 3 and 18 recite “wherein one of the set of process modules parses the input” additional elements such as a memory, a server and processor. This judicial exception is not integrated into a practical application because it only recites the additional elements, set of modules. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The claims are directed to an abstract idea.
Step 2B analysis:
The claims 3 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one of the set of process modules parses the input amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component (one of the set of process modules parses the input) cannot provide an inventive concept, (See MPEP 2106.05(f)).
Claims 4, 19 recites:
Step 2A: prong 1 analysis:
-“classifies the input into a predefined taxonomy and wherein the plurality of cases are selected further based on input classification.”(Observation/Evaluation)
Step 2A: Prong 2 analysis: 
The claims 4, 19 recite “one of the set of process modules classifies the input into a predefined taxonomy and wherein the plurality of cases are selected further based on input classification.” additional elements such as set of process modules. This judicial exception is not integrated into a practical application because it only recites the additional elements, set of modules. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (See MPEP 2106.05(f)). The claims are directed to an abstract idea.
Step 2B analysis:
The claims 4, 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one of the set of process modules classifies the input into a predefined taxonomy amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component (classifies the input into a predefined taxonomy) cannot provide an inventive concept, (See MPEP 2106.05(f)).
Claims 7 and 23 recites:
Step 2A: prong 1 analysis:
-“ set of characteristic properties further comprises noun phrases..”(Observation). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 8 and 20 recites:
Step 2A: prong 1 analysis:
-“the legal data store comprises a jury verdict and settlements data store, which includes unstructured textual description of at least one of plaintiff claims and defendant claims, and information fields for each of a plurality of information types selected from the group consisting of. a date of an activity associated with the case, jurisdiction, an injury type, an award, and a damage summary, and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information.” (Observation).
 Step 2A: prong 2 analysis:
 The claims recite additional limitation: “the legal data store comprises a jury verdict and settlements data store, which includes unstructured textual description of at least one of plaintiff claims and defendant claims, and information fields for each of a plurality of information types selected from the group consisting of. a date of an activity associated with the case, jurisdiction, an injury type, an award, and a damage summary, and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information.” These limitations are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. 
Additionally, the claim recites additional limitation “and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (server) to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
Step 2B analysis:
The claims recite additional limitation: “the legal data store comprises a jury verdict and settlements data store, which includes unstructured textual description of at least one of plaintiff claims and defendant claims, and information fields for each of a plurality of information types selected from the group consisting of. a date of an activity associated with the case, jurisdiction, an injury type, an award, and a damage summary, and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information.” As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data gathering for use in the claimed process.  
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
Additionally, the claim recites additional limitation “and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information” As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
Claims 9 and 24 recites: 
Step 2A: prong 1 analysis:
-“segmented by at least one of background facts, plaintiff claims or defendant claims.” (Observation). 
Step 2A: prong 2 analysis:
 The claims recite additional limitation: “and wherein the scenario analytics server clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims.” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)). The claims are directed to an abstract idea.
Step 2B analysis:
The claims recite additional limitation: “and wherein the scenario analytics server clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims.” As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
Claims 10 and 25 recites: 
Step 2A: prong 1 analysis:
-“performs negligence analysis on the set of cases of the legal data store.”(Judgment).
Step 2A: prong 2 analysis:
The claims 10 and 25 recite “negligence module stored on the memory that performs negligence analysis on the set of cases of the legal data store.” additional element such as module. This judicial exception is not integrated into a practical application because it only recites the additional elements, module. These element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims 10 and 25 recite “negligence module stored on the memory that performs negligence analysis on the set of cases of the legal data store.” does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of module stored on the memory that performs negligence analysis on the set of cases of the legal data store amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component (negligence module stored on the memory that performs negligence analysis on the set of cases of the legal data store.) cannot provide an inventive concept.
Claims 11 and 26 recites:
Step 2A: prong 1 analysis:
-“negligence analysis weights a verdict against a plaintiff or a defendant…”(Observation). 
No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 12 and 27 recite:
Step 2A: prong 1 analysis:
-“performs temporal analysis on the set of cases of the legal data store.”(Observation) 
Step 2A: prong 2 analysis:
The claims 12 and 27 recite “time factorization module stored on the memory that performs a temporal analysis on the set of cases of the legal data store.” additional element such as module. This judicial exception is not integrated into a practical application because it only recites the additional element, module. These element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims 12 and 27 recite “time factorization module stored on the memory that performs a temporal analysis on the set of cases of the legal data store.” does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of module stored on the memory that time factorization module stored on the memory that performs a temporal analysis on the set of cases of the legal data store amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component (“time factorization module stored on the memory that performs a temporal analysis on the set of cases of the legal data store.”) cannot provide an inventive concept.
Claims 13 and 28 recites:
Step 2A: prong 1 analysis:
-“identifies the jurisdiction of a case or mean duration of a case.”(Evaluation). 
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 14 recites:
Step 2A: prong 1 analysis:
-“ wherein the scenario analytics server is configured to present the list of one or more legal strategies on the graphical user interface comprising a listing of cases associated with a given legal strategy for each of the one or more legal strategies, an award distribution for the given strategy, and a range of the time for cases to complete for the given strategy.”(Observation).
Step 2A: prong 2 analysis:
The claim(s) 14 recites “wherein the scenario analytics server is configured to present the list of one or more legal strategies on the graphical user interface” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
 Step 2B analysis:
The claim(s) 14 recites “wherein the scenario analytics server is configured to present the list of one or more legal strategies on the graphical user interface”. As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
Claim 16 recites:
Step 2A: prong 1 analysis:
-“…legal data store comprises a set of cases and corresponding case summaries.”(Observation)
Step 2A: prong 2 analysis:
 The claims recite additional limitation: “the legal data store comprises a set of cases and corresponding case summaries.” These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These elements are recited at a high-level of generality such that it amounts to gathering the data. The claims are directed to an abstract idea.
   Step 2B analysis:
The claims recite additional limitation: “the legal data store comprises a set of cases and corresponding case summaries.” the claim including an additional element that amount to gathering a data. As discussed above with respect to integration of the abstract idea into a practical application. These elements are recited at a high-level of generality such that it amounts to gathering the data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skills in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8,9, 14-20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (Patent Number: 6502081- hereinafter, Wiltshire) in view of in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) further in view of Theo et al. (Pub. No. US20140164074– hereinafter, Theo) and further in view of Knight et al. (Pub. No. US20110029532– hereinafter, Knight) and further in view Heckman et al. (Patent Number: 5875431– hereinafter, Heckman).
Regarding claim 1, Wiltshire teaches system comprising: a legal data store comprising a set of cases and corresponding case summaries (Wiltshire, [Col. 6, lines 26-28], “Each legal concept in the knowledge base has at least one topic associated with it, so a list of topics is generated from the matching legal concepts.” The topics is set of case, legal concept is case summary.);
[…]
apply a set of process modules stored on the memory to the input to generate an input summary, the input summary comprising a set of identified concepts and corresponding attributes of the input, the input comprising background facts (Wiltshire, [Fig. 3, column 7, lines 20-27], “The machine learning system is first trained, as shown in FIG. 3 and related figures, before it classifies legal concepts. This training requires case law documents with legal concepts identified, and each concept classified according to the target topic scheme.  The training process links the set of each legal concept's extracted features with that legal concept's associated topic (s).” Examiner’s note, therefore the legal concept are corresponding to the identified concept. For further explain the criminal history, custody dispute are corresponding to background facts, see [Column 8, lines 13-16], “In step 501, legal phrases such as "criminal history", "custody dispute", "eminent domain" etc. are extracted as a feature.”);
However, Wiltshire does not teaches a scenario analytics server in communication with a plurality of access devices over a computer network, the scenario analytics server including a processor and a memory storing instructions that, in response to receiving an input comprising unstructured text received from at least one of the plurality of access devices , cause the processor to: select  a plurality of cases from the legal data store based in part on the case summaries and input summary, wherein the plurality of cases selected from the legal data store include at least plaintiff claims; cluster the plurality of cases from the legal data store to form one or more sets of clustered cases, wherein the scenario analytics server clusters the plurality of cases based on the plaintiff claims and computes an effectiveness metric for each of the plaintiff claims; extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases, wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value; analyze the set of characteristic properties for each of the one or more sets of clustered cases from the legal data store  and determine a relationship between the set of characteristic properties, including the length of time for each case to complete and the case award value; generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on a threshold effectiveness metric, and   communicate the list of the one or more legal strategies responsive to the received input, therewith causing a graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies.
	 On the other hand, Lu teaches a scenario analytics server in communication with a plurality of access devices over a computer network, the scenario analytics server including a processor and a memory storing instructions that, in response to receiving an input comprising unstructured text received from at least one of the plurality of access devices, cause the processor to (Lu, [Par.0022], “FIG. 1 shows an exemplary online information-retrieval system 100. System 100 may include one or more databases 110, one or more servers 120 (only one shown), and
one or more access devices 130 (only one shown).” [Par.0025], “More particularly, server 120 includes a processor module 121 and a memory module 122.” And par.0035 “As shown in block 210, the system 100 generates a signal that ultimately causes a search interface to be presented to a user. The signal is output from server 120 to access device 130 via communications link 129 and stored in memory 132. GUI 138 provides search region 1381 on the access device 130. It should be noted that this step assumes that the user operating access device 130 has already successfully logged
into the system 100 by supplying an interne-protocol (IP) address for an online information-retrieval system and correct login information ( e.g., user identification and password), via the access device 130 and communications link 129, to the system 100. An exemplary search interface screen 300 presented to the user is depicted in FIG. 3A. The search interfaces 300 includes a query input region 310 in which the user of access device 130 may enter a search query by typing text and submitting the query to system 100.” Examiner’s note, the service is receiving the search query from the access device, wherein, the search query is typing text, which is considered as the unstructured text. However, in the specification of the current application at Fig 7a and 7b disclose the unstructured text is text.):
select  a plurality of cases from the legal data store based in part on the case summaries and input summary (Lu, [Par.0038], “As shown in block 230, the system 100 receives another signal generated by the user of access device 130 via communications link 129. This signal is indicative of the user accessing a document from the set of legal documents provided
in response to the search request. Accessing may be done in a variety of manners including but not limited to the user: (1) viewing the document on the access device 130; (2) printing the document; (3) emailing the document; and ( 4) setting up an alert with respect to the document. As shown block 240, the processor 121 and memory 122 begin to process this signal. This is done by identifying a set of metadata associated with the accessed or selected document. This set of metadata is then used to pick a first cluster of legal documents and a second cluster of legal documents as shown in block 250. The manner in which clusters are picked is by using a pre-computed set of clusters associated with each document. The association process, described in more detail in Cluster Generation section below, uses a combination of similarity measures between the document and/or document metadata and the cluster and/or cluster metadata.” Examiner’s note, the system selecting the set of legal documents to provide to user through the access device corresponding to the inputted search query and metadata.),
[…]

cluster the plurality of cases from the legal data store to form one or more sets of clustered cases (Lu, [Par. 0041], “To identify one or more legal issues among case-law documents, the cluster module 128 implements a bottom-up strategy. For example, in one embodiment, the cluster module 128 identifies the legal issues inside one document, and then merges similar issues together to form clusters for all documents.” Wherein the clusters referred as the clusters cases.),
[…]
extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases (LU [Par. 0043-0044], “The cluster module 128 identifies legal issues using a Headnotes grouping defined for a case. For example, for cases deemed important on the Westlaw® system, Headnotes ( e.g., editorial annotations) are added during the publishing process… Advantageously, by grouping Headnotes based on their "similarities", the cluster module 128 identifies major legal issues inside a case. In one embodiment, to determine similarity, the cluster module 128 first computes several features from the Headnotes and then applies an agglomerative clustering algorithm. Exemplary similarity features computed by the cluster module 128 include a Key Number similarity feature, a Headnote text similarity feature, a Key Cite ® similarity feature, and a Common Noun Phrase frequency feature.” For further clarification of characteristic properties, as it can be seen at [Par.0061], “A label displays the "aboutness" of a cluster and reflects a summary of the content inside the cluster. The content of a populated cluster can include cases, statutes, regulations, administrative decisions, analytic materials, briefs, expert witness testimony, jury verdict reports, state trial court orders, pleadings, motions and memoranda as well as other legal documents. Furthermore, the cases and some of the other documents will also include Headnote texts and Key Numbers™. “ Examiner’s note, clustering a similarity cases into the clustered cases based on the headnote grouping, the cluster module identify a plurality features (Key Number similarity feature, a Headnote text similarity feature, a Key Cite ® similarity feature, and a Common Noun Phrase frequency feature) from the headnote and the content of the case in order to identify a similarity between cases. Therefore, these features and contents (such as the legal topic) are considered as characteristic properties.),
[…]
analyze the set of characteristic properties for each of the one or more sets of clustered cases from the legal data store and determine a relationship between the set of characteristic properties (Lu [Pa. 0041, lines 1-10], “FIGS. 4A through 41 disclose various algorithms, features and applications for generating and using clusters of legal documents. As discussed in detail below, in one embodi­ment, the cluster module 128 of FIG. 1 defines and generates a cluster by identifying one or more legal issues among case law documents, populates the cluster with a rich spectrum of legal documents based upon the cluster's legal issue, summa­rizes the content represented by the generated cluster, and provides various associations between generated clusters and documents, queries, and folders.” And  [Par.0061], “Once the list of clusters is selected to be merged, the cluster module 128 generates labels. A label displays the "aboutness" of a cluster and reflects a summary of the content inside the cluster. The content of a populated cluster can include cases, statutes, regulations, administrative decisions, analytic materials, briefs, expert witness testimony, jury verdict reports, state trial court orders, pleadings, motions and memoranda as well as other legal documents. Furthermore, the cases and some of the other documents will also include Headnote texts and Key Numbers™. The catch line of a Key Number™ is a short description of a defined legal topic, and it is hierarchically structured such that the first portion is often referred to as the Key Number™ topic, such as "Negligence" in FIG. 4C, and subsequent portions are often referred to as Key Number™ sub-topics, while the last portion is often referred to as the leaf level.   ”Therefore, the cluster module clusters case from case law document, wherein the case law document data should be stored in a storage. The set of features and contents (legal topic) are being identified in the selected clusters in order to merge a list of clusters case, therefore, the relationship of these features and legal topic need to be identified in order to determine which group of legal cases will be clustered.);
Wiltshire and Lu are analogous in arts because they have the same field of endeavor of researching and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have the system to analyze the legal data is taught by  Wiltshire, in view of Lu by having scenario analytics server in communication with a plurality of access devices over a computer network, the scenario analytics server including a processor and a memory storing instructions that, in response to receiving an input comprising unstructured text received from at least one of the plurality of access devices, cause the processor to, select  a plurality of cases from the legal data store based in part on the case summaries and input summary, cluster the plurality of cases from the legal data store to form one or more sets of clustered cases, extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases, analyze the set of characteristic properties for each of the one or more sets of clustered cases from the legal data store  and determine a relationship between the set of characteristic properties. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the clustering to similar issues together, which can save time and cost for reaching legal cases (Lu, [Abstract section, lines 1-3], “The present invention makes legal research more efficient by selecting clusters in response to the behavior of a user ( e.g., a legal professional such as a paralegal, lawyer, or judge).”).
 However, Wiltshire and Lu do not teach wherein the plurality of cases selected from the legal data store include at least plaintiff claims; wherein the scenario analytics server clusters the plurality of cases based on the plaintiff claims and computes an effectiveness metric for each of the plaintiff claims; wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value; including the length of time for each case to complete and the case award value; generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on a threshold effectiveness metric, and   communicate the list of the one or more legal strategies responsive to the received input, therewith causing a graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies.
	 On the other hand, Theo teaches wherein the plurality of cases selected from the legal data store include at least plaintiff claims (Theo, [Par.0037-0038], “The server 100 can use an internal web spider to extrapolate the most relevant information from each claim. The relevant information can be provided to the voters 140 to assist in making a decision. The server 100 can present this information on a separate page ( e.g., a summary web page) or along with the claim…The server 100 can present a web page to the voters 140 with a graphical user interface that presents a listing of the claims that are available for voting. The claims can be listed in chronological order or may be categorized, e.g., alimony or marriage disputes, debt collection, personal injury. Each voter 140 can choose the category that appears most interesting. The claims can be assigned to categories based upon keywords that appear in the claim, or the plaintiff 120 can choose a category when submitting the claim” Examiner’s note, the server can present the list of the claims based on the categories for the voter to vote, wherein, the claims are submitted by plaintiff, therefore, the selected case are presented to voters that including the plaintiff claims.);
	wherein the scenario analytics server clusters the plurality of cases based on the plaintiff claims (Theo, [Par.0037-0038], “The server 100 can use an internal web spider to extrapolate the most relevant information from each claim. The relevant information can be provided to the voters 140 to assist in making a decision. The server 100 can present this information on a separate page ( e.g., a summary web page) or along with the claim…The server 100 can present a web page to the voters 140 with a graphical user interface that presents a listing of the claims that are available for voting. The claims can be listed in chronological order or may be categorized, e.g., alimony or marriage disputes, debt collection, personal injury. Each voter 140 can choose the category that appears most interesting. The claims can be assigned to categories based upon keywords that appear in the claim, or the plaintiff 120 can choose a category when submitting the claim” Examiner’s note, the server can present the list of the claims based on the categories for the voter to vote, wherein, the claims are submitted by plaintiff, therefore, the selected case are presented to voters that including the plaintiff claims. In order for the voter to vote for plaintiff or defendant, the selected claims are presented based plaintiff claims.),
Wiltshire, Lu and Theo are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu’s method, in view of Theo by having the plurality of cases selected from the legal data store include at least plaintiff claims, wherein the scenario analytics server clusters the plurality of cases based on the plaintiff claims. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification more effectively and it also can help to save time and effort (Theo, [Par. 0004, lines 8-11], “The systems and methods attempt to avoid the use of the courts, avoid the need for lawyers, and allow a worldwide pool of voters to submit votes rather than relying upon a small, hand-picked or otherwise selected jury”).
 	However, Wiltshire, Lu and Theo do not teach and computes an effectiveness metric for each of the plaintiff claims;
On the other hand, Knight teaches and computes an effectiveness metric for each of the plaintiff claims (Knight, [Par.0043], “in one embodiment, the classified concepts can be used to classify those documents represented by that concept. For example, in a product liability lawsuit, the plaintiff claims that a wood composite manufactured by the defendant induces and harbors mold growth. During discovery, all docu­ments within the corpus for the lawsuit and relating to mold should be identified for review. The concept for mold is clus­tered and includes a "responsive" classification code, which indicates that the noun phrase mold is related to the legal matter. Upon selection of the mold concept, all documents that include the noun phrase mold can be identified using the mapping matrix, which is described above with reference to FIG. 3. The responsive classification code assigned to the concept can be used as a suggestion for the document classi­fication.” And [Par.0039], “Clustering of the concepts provides groupings of related concepts and is based on a similarity metric using score vectors assigned to each concept. The score vectors can be generated using a matrix showing the concepts in relation to documents that contain the concepts. FIG. 3 is a table showing, by way of example, a matrix mapping 60 of con­cepts 64 and documents 63.” Examiner’s note, the legal concepts are clustered based on the  similarity metric, wherein, the legal concepts including the plaintiff claims, therefore, the similarity metric are considered as the effectiveness metric of the plaintiff claims);
Wiltshire, Lu, Theo and Knight are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu, Theo’s method, in view of Knight by computing an effectiveness metric for each of the plaintiff claims. The modification would have been obvious because one of the ordinary skills in art would be motivated to increase the document review efficiency (Knight, [Par.0007], “Document review efficiency can be increased by identifying relationships between reference documents and uncoded documents and providing a suggestion for classifi­cation based on the relationships. The uncoded documents for a document review project are identified and clustered. At least one of the uncoded documents is selected from the clusters and compared with the reference set based on a similarity metric.”).
 	However, Wiltshire, Lu, Theo and Knight do not teach wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value; including the length of time for each case to complete and the case award value; generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on a threshold effectiveness metric, and communicate the list of the one or more legal strategies responsive to the received input, therewith causing a graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies.
On the other hand, Heckman teaches wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value (Heckman, [Column 22, lines 12-24], “The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of liability or award (the long term goal), a rough estimate of the Settlement value of the case, and an approximate time horizon as to the duration of the case. ”);
including the length of time for each case to complete and the case award value (Heckman, [Column 22, lines 12-24], “The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of liability or award (the long term goal), a rough estimate of the Settlement value of the case, and an approximate time horizon as to the duration of the case.”);
generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases (Heckman, [Column 10, lines 56-65 and column 11], “The case development process of the invention can be conceptualized as an epi-circle on a circle. The epi-circle, labeled Strategic Planning Process, contains Several elements, or Steps. The first, Structured Analysis, consists of comprehending written and oral information in terms of identifying legal and factual issues. To a lawyer, the term "issue' is a Statement that implies a need for conformational Support for the Statement's evidentiary or legal basis, or refutation of validity of the statement. As a threshold to determining the legal and factual issues, the legal team must determine the case category, case type and Scope of legal protection demanded. AS explained Supra the case category is the general area of law involved in the case; case type refers to the type of legal action Sought; and legal notification quantizes the Scope of legal protection demanded by categorizing the notification into one of three types:
(1) Internal notification whereby an injury or harm is reported within the organization, no outside agency or claim has been Submitted, and the injury or harm is Such that it might lead to a possible lawsuit; (2) External Notification whereby the client is informed by an external agency of a reported injury or harm, and the injury or harm is Such that it might lead to a lawsuit; and (3) Legal notice whereby the client is informed that he has been joined in a lawsuit. Based on this analysis, a desired outcome, or long term goal, and legal theories consonant with the facts of the case are set forth.
The Second element of the Strategic planning process uses the desired case category, case type and legal notification type as input variables to identify the appropriate baseline template on which to model a Strategic legal process. The template is a predefined Set of process Steps for a given case category and case category type, and is based on the processes used in paradigm case of Similar case category and type that have successfully attained their long term goals. The baseline template includes Specific objectives and milestones, their respective timing, the deliverables resulting from their completion, and cost targets associated with their execution that are consistent with the input variables: legal category, type, and notification. The baseline template is merged with data that is specific to the present case and with data for the law firm selected to handle the case to provide a preliminary, case specific strategic “forecast.”…” Examiner’s note, the strategic planning process uses plurality of elements (case category, case type, legal notification, legal, legal factual issue, baseline template ( milestones, respective timing, completion time) to generate the strategic planning based case categories, case types, legal notification baseline template in order to determine the likelihood of the legal cases have a similar desired outcomes, therefore, these elements are relative to each other in order to identify which case category or case type are similar. These elements are considered as set of characteristic properties. the cases have a similar desired legal outcome are considered as the cluster cases.  For further clarify the legal strategies planning process, see [Column 22, lines 30-46], “The legal issues and factual issues 34 are clarified, a case category and case type are identified, and the rough estimate of liability or damages is redefined into a statement of the desired outcome or long term goal. Based on the case category and the case-type, a “best practices' template 35 comprising objectives, tasks and milestones to be completed during the course of the legal action, a timetable for each objective, task or milestone, their deliverables, and a cost target for completing each objective, task or milestone is provided. The template is originally derived from and is continually updated from an evaluation of well-managed cases whose histories have been recorded by the service provider. This constant updating of the baseline templates by analysis of contemporary cases makes the Strategic planning System and process of this invention dynamically adaptive to changes in the legal climate.” Examiner’s note, the legal strategic planning system desires an outcome of cases based on the case category and case type. Wherein, the case category was identified based on the similar issue. The case category is considered as the clustered cases.),
	And based on the input (Heckman, [Col. 11, lines 18-47], “The Second element of the Strategic planning process uses the desired case category, case type and legal notification type as input variables to identify the appropriate baseline template on which to model a Strategic legal process. The template is a predefined Set of process Steps for a given case category and case category type, and is based on the processes used in paradigm case of Similar case category and type that have Successfully attained their long-term goals. The baseline template includes Specific objectives and milestones, their respective timing, the deliverables resulting from their completion, and cost targets associated with their execution that are consistent with the input variables: legal category, type, and notification. The baseline template is merged with data that is specific to the present case and with data for the law firm selected to handle the case to provide a preliminary, case specific strategic “forecast.” This Strategic forecast provides the framework whereby the objectives Sought, the costs incurred and the deliverables expected might be defined in greater detail and agreed upon by both client and legal counsel. Accordingly, the preliminary forecast is reviewed, adjustments made to the objectives, timing targets, deliverables, and cost targets to reflect extraordinary aspects of the case or jurisdictional peculiarities, and, finally, approved by the parties in the case. The third element is execution of the predetermined objectives and tasks of the Strategic plan. Data regarding on-going completion of the predetermined objectives and tasks, the actual times to complete them, the actual costs to complete them, and the deliverables produced is accumulated.”)
	and at least in part on a threshold effectiveness metric (Heckman, [Col 10-11], “The first, Structured Analysis, consists of comprehending written and oral information in terms of identifying legal and factual issues. To a lawyer, the term "issue' is a Statement that implies a need for conformational Support for the Statement's evidentiary or legal basis, or refutation of validity of the statement. As a threshold to determining the legal and factual issues, the legal team must determine the case category, case type and Scope of legal… protection demanded. AS explained Supra the case category is the general area of law involved in the case; case type refers to the type of legal action Sought; and legal notification quantizes the Scope of legal protection demanded by categorizing the notification into one of three types: (1) Internal notification whereby an injury or harm is reported within the organization, no outside agency or claim has been Submitted, and the injury or harm is Such that it might lead to a possible lawsuit…” Examiner’s note, the threshold to identify a legal and factual issues in order to determine the case category, case type and scope of the legal that is considered as the threshold effectiveness metric. The strategic planning process for the legal cases, wherein, the legal case including the plaintiff and defendant claims, [Col 16, lines 22-30], “The system of this invention provides a database of law firms from which a client, faced with possible or pending legal action may draw upon for legal Support. The Selection of a law firm will be based upon an objective analysis and weighing of the practice Specialties offered by a firm, the historical costs of the services provided by the firm as compared to regional averages, whether the firm is plaintiff or defendant oriented”),
and communicate the list of the one or more legal strategies responsive to the received input (Heckman, [Col. 11, lines 18-37], “The Second element of the Strategic planning process uses the desired case category, case type and legal notification type as input variables to identify the appropriate baseline template on which to model a Strategic legal process. The template is a predefined Set of process Steps for a given case category and case category type, and is based on the processes used in paradigm case of Similar case category and type that have Successfully attained their long-term goals. The baseline template includes Specific objectives and milestones, their respective timing, the deliverables resulting from their completion, and cost targets associated with their execution that are consistent with the input variables: legal category, type, and notification. The baseline template is merged with data that is specific to the present case and with data for the law firm selected to handle the case to provide a preliminary, case specific strategic “forecast.” This Strategic forecast provides the framework whereby the objectives Sought, the costs incurred and the deliverables expected might be defined in greater detail and agreed upon by both client and legal counsel.),
therewith causing a graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies (Heckman, [Col 17, lines 23-33], “The DefenseNet program provides Structured approaches and approach alternatives derived from recognized legal management experts in the form of general case plan and plan alternative templates. The DefenseNet program presents Strategies directly relevant to the type of claim or claim conditions currently under consideration by the user. The DefenseNet computer program presents these Strategies as baseline templates. These Strategies are comprised of predetermined objectives and tasks to be executed in a predetermined order and pursuant to a predetermined Schedule; essentially defining a process-a strategic planning process.”).
Wiltshire, Lu, Theo, Knight and Heckman are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu, Theo and Knight’s method, in view of Heckman, by having the set of characteristic properties comprises at least one of length of time for each case to complete and case award value; including the length of time for each case to complete and the case award value; generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on a threshold effectiveness metric, and communicate the list of the one or more legal strategies responsive to the received input, therewith causing a graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification with less cost and appropriate fee for client (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”).
Regarding to claim 15, the method claim is being rejected for the same reason as claim 1.
Regarding to claim 2, Wiltshire, as modified in view of Lu and Theo teaches the system of claim 1, wherein the input further comprises at least one of plaintiff claims or defendant claims (Theo, [Par. 0021, lines 3-12], “The server 100 presents a web page that has a form for completion by the plaintiff 120. The form includes at least the following elements: name of the plaintiff 120, mailing address of the plaintiff 120, email address of the plaintiff 120, name of the defendant 130, mailing address of the defendant 130, email address of the defendant 130, a description of the issue (e.g., a reason for the claim) and the damages sought ( e.g., dollar amount) by the plaintiff 120, and any documents upon which the plaintiff 120 relies upon for proving the claim.”), 
and wherein the plurality of cases are selected further based on the input at least one of plaintiff claims or defendant claims (Theo, Par.0037-0038], “The server 100 can use an internal web spider to extrapolate the most relevant information from each claim. The relevant information can be provided to the voters 140 to assist in making a decision. The server 100 can present this information on a separate page ( e.g., a summary web page) or along with the claim…The server 100 can present a web page to the voters 140 with a graphical user interface that presents a listing of
 the claims that are available for voting. The claims can be listed in chronological order or may be categorized, e.g., alimony or marriage disputes, debt collection, personal
 injury. Each voter 140 can choose the category that appears most interesting. The claims can be assigned to categories based upon keywords that appear in the claim, or the plaintiff 120 can choose a category when submitting the claim”).
Wiltshire, Lu and Theo are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu’s method, in view of Theo by having a system to receive the input information of the plaintiff and defendant claims and wherein the plurality of cases are selected further based on the input at least one of plaintiff claims or defendant claims. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification more effectively and it also can help to save time and effort (Theo, [Par. 0004, lines 8-11], “The systems and methods attempt to avoid the use of the courts, avoid the need for lawyers, and allow a worldwide pool of voters to submit votes rather than relying upon a small, hand-picked or otherwise selected jury”).
Regarding to claim 17, the method claim is being rejected for the same reason as claim 2. 
Regarding to claim 3, Wiltshire teaches the system of claim 1, wherein one of the set of process modules parses the input (Wiltshire, [Column 7, lines 39-42], “First, a plurality of previously classified training documents are input, as shown at block 300. Then, that plurality 40 of case law documents is parsed to extract the legal concepts, as shown at block 301.”).
Regarding to claim 18, the method claim is being rejected for the same reason as the claim 3. 
Regarding to claim 4, Wiltshire teaches the system of claim 1, wherein one of the set of process modules classifies the input into a predefined taxonomy (Wiltshire, [Column 7, lines 9-15], “A knowledge base 201 is utilized to store training results during the training process. The training results stored in the knowledge base during the training process are used in the subsequent classification process. Both the training process and the classification process make use of a predetermined topic scheme 202 (see example of a legal topic scheme in Appendix B)” As example in Appendix B, all the topic schemes are predefined.).
and wherein the plurality of cases are selected further based on input classification (Wiltshire, [Col 4, lines 51-64], “A preferred embodiment of the present invention provides a legal concept classification system and method that analyze text of a concept from a legal document and provide relevant topics for the legal concept from a given legal topic scheme. The invention uses a database of legal concepts previously classified according to the legal topic scheme, a list of legal phrases, and a list of stopwords. The preferred embodiment involves two major processes to provide topics for legal concepts: training, and classifying. The system is first trained to distinguish topic trends in legal concepts according to the given topic scheme. Once trained, the system then classifies other legal concepts according to this same topic scheme.”).
Regarding to claim 19, the method claim is being rejected for the same reason as the claim 4.
Regarding to claim 8, Wiltshire, as modified in view of Lu, Theo, Knight, Heckman teaches the system of claim 1, wherein the legal data store comprises a jury verdict and settlements data store (Heckman, Col 17], “Finally, upon termination of the legal action, the final outcome is recorded by the DefenseNet System So that the outcome data may be reviewed to determine if the particular case may be established as a paradigm from which a new or modified baseline template might be created. thus maintaining the “best practices' baseline template database current and reflective of the currently prevailing legal climate. In addition to general Strategies, near term objectives (milestones of progress) are presented as Suggested “things to-do' lists with time lines, target costs, expected deliverables, and report Summary capabilities. The original data on which this is based can come from purchased data, cross-licensed data, many years of information from consenting clients or organizations, information from cooperating law firms and insurance carriers, and eventually, from all the growing data generated from System “online' users. Examples of information available in the Strategies portion of the System programs are: Basic Exposure Analysis: Case valuation procedure based on injury Jury Verdict research that applies to the Specific claim; Settlement valuation procedures, and Expert witness locators. Causation Analysis: Technical literature research guidelines on current positions in failure analysis, or medical probabilities VS.possibilities.” Examiner’s note, the information such as jury verdict, settlement of the case is presented to the user, wherein, jury verdict, settlement information are stored in baseline template database.)
which includes unstructured textual description of at least one of plaintiff claims and defendant claims, and information fields for each of a plurality of information types selected from the group consisting of. a date of an activity associated with the case, jurisdiction, an injury type, an award, and a damage summary (Heckman, [Columns 24-25, lines 63-15], “This information includes the practice areas of expertise, whether the firm is plaintiff or defendant oriented, the various levels of attorneys and Staff, their billing rates, a list of approved billers, and a list of task and activities that may be undertaken by the firm (preferably based on the ABA Model Litigation Code Set) At this time, the client also enters 58 data specific to the present case 33 into the CostCore program. This data includes the name and/or matter number of the case, the case category and type, the relevant legal theories upon which a legal cause of action might be brought or upon which a counterclaim or defense filed or asserted, the description of the claim, the relevant jurisdiction, the courts in the jurisdiction, names of opposing counsel, estimates as to the Starting and ending dates for the case, and routing information as to who will receive communications regarding the case. The client selects a baseline template 59 based on their case category and the case type. The case Specific data and law firm Specific data are merged 60 into the template to provide an initial forecast, or preliminary Strategic plan, of the objectives and tasks to be completed, the timing for their completion, target costs, and expected deliverables.”),
and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information (Heckman, [Col 17], “In addition to general Strategies, near term objectives (milestones of progress) are presented as Suggested “things to-do' lists with time lines, target costs, expected deliverables, and report Summary capabilities. The original data on which this is based can come from purchased data, cross-licensed data, many years of information from consenting clients or organizations, information from cooperating law firms and insurance carriers, and eventually, from all the growing data generated from System “online' users. Examples of information available in the Strategies portion of the System programs are: Basic Exposure Analysis: Case valuation procedure based on injury Jury Verdict research that applies to the Specific claim; Settlement valuation procedures, and Expert witness locators. Causation Analysis: Technical literature research guidelines on current positions in failure analysis, or medical probabilities VS.possibilities.”).
Wiltshire Lu, Theo, Knight, Heckman are analogous in arts because they have the same field of endeavor of classifying and processing the documents for the cases law. 
 	Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu, Theo, Knight’s method, in view of Heckman by having the legal data store comprises a jury verdict and settlements data store, which includes unstructured textual description of at least one of plaintiff claims and defendant claims, and information fields for each of a plurality of information types selected from the group consisting of. a date of an activity associated with the case, jurisdiction, an injury type, an award, and a damage summary, and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification with less cost and appropriate fee for client (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”).
Regarding to claim 20, the method claim is being rejected for the same reason as the claim 8.
Regarding to claim 9, Wiltshire teaches the system of claim 1, wherein the set of cases of the legal data store are segmented by at least one of background facts (Wiltshire, [Column 8, lines 13-19], “In step 501, legal phrases such as "criminal history", "custody dispute", "eminent domain" etc. are extracted as a feature. The legal concept is searched for legal phrases (see sample in Appendix D). Finally, step 502 involves extracting cites to other case law documents, such as "People v. Medina (1995) 39 Cal. App. 4th 643, 650".” For further explain for the reference above the criminal history, custody dispute are corresponding to background facts,),
However, Wiltshire and Lu do not teach and wherein the scenario analytics server clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims.
On the other hand, Theo teaches and wherein the scenario analytics server clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims (Theo, [Par.0037-0038], “The server 100 can use an internal web spider to extrapolate the most relevant information from each claim. The relevant information can be provided to the voters 140 to assist in making a decision. The server 100 can present this information on a separate page ( e.g., a summary web page) or along with the claim…The server 100 can present a web page to the voters 140 with a graphical user interface that presents a listing of the claims that are available for voting. The claims can be listed in chronological order or may be categorized, e.g., alimony or marriage disputes, debt collection, personal injury. Each voter 140 can choose the category that appears most interesting. The claims can be assigned to categories based upon keywords that appear in the claim, or the plaintiff 120 can choose a category when submitting the claim” Examiner’s note, the server can present the list of the claims based on the categories for the voter to vote, wherein, the claims are submitted by plaintiff, therefore, the selected case are presented to voters that including the plaintiff claims. In order for the voter to vote for plaintiff or defendant, the selected claims are presented based plaintiff claims.).
Wiltshire, Lu and Theo are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu’s method, in view of Theo by having the scenario analytics server clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification more effectively and it also can help to save time and effort (Theo, [Par. 0004, lines 8-11], “The systems and methods attempt to avoid the use of the courts, avoid the need for lawyers, and allow a worldwide pool of voters to submit votes rather than relying upon a small, hand-picked or otherwise selected jury”).
Regarding to claim 24, the method claim is being rejected for the same reason as claim 9.
Regarding to claim 14, Wiltshire as modified in view of Lu, Theo, Kinght and Heckman teaches the system of claim 1, wherein the scenario analytics server is configured to present the one or more legal strategies on a graphical user interface comprising a listing of cases associated with a given legal strategy for each of the one or more legal strategies (Heckman, [Col.17, lines 23-33], “The DefenseNet program provides Structured approaches and approach alternatives derived from recognized legal management experts in the form of general case plan and plan alternative templates. The DefenseNet program presents Strategies directly relevant to the type of claim or claim conditions currently under consideration by the user. The DefenseNet computer program presents these Strategies as baseline templates. These Strategies are comprised of predetermined objectives and tasks to be executed in a predetermined order and pursuant to a predetermined Schedule; essentially defining a process-a strategic planning process.”” It’s obviously known in art, in order to present the Strategic planning process to clients, the information have to be displayed in user interface. ),
an award distribution for the given strategy, and a range of the time for cases to complete for the given strategy (Heckman, [Col. 22, lines 12-28], “ The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of liability or award (the long term goal), a rough estimate of the Settlement value of the case, and an approximate time horizon as to the duration of the case… The legal issues and factual issues 34 are clarified, a case category and case type are identified, and the rough estimate of liability or damages is redefined into a statement of the desired outcome or long term goal. Based on the case category and the case-type, a “best practices' template 35 comprising objectives, tasks and milestones to be completed during the course of the legal action, a timetable for each objective, task or milestone, their deliverables, and a cost target for completing each objective, task or milestone is provided. The template is originally derived from and is continually updated from an evaluation of well-managed cases whose histories have been recorded by the service provider. This constant updating of the baseline templates by analysis of contemporary cases makes the Strategic planning System and process of this invention dynamically adaptive to changes in the legal climate.”).
Wiltshire, Lu, Theo, Knight and Heckman are analogous in arts because they have the same field of endeavor of processing the legal strategic planning system.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu, Theo and Knight’s method, in view of Heckman by having a scenario analytics server is configured to present the list of one or more legal strategies on the graphical user interface comprising a listing of cases associated with a given legal strategy for each of the one or more legal strategies, an award distribution for the given strategy, and a range of the time for cases to complete for the given strategy.The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification with less cost and appropriate fee for client (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”).
Regarding to claim 16 Wiltshire teaches the method of claim 15, wherein the legal data store comprises a set of cases and corresponding case summaries (Wiltshire, [Column 7, lines 9-12], “A knowledge base 201 is utilized to store training results during the training process. The training results stored in the knowledge base during the training process are used in the subsequent classification process.” Further explain in [column 7, line 21-24], “FIG. 3 and related figures, before it classifies legal concepts. This training requires case law documents with legal con¬cepts identified, and each concept classified according to the target topic scheme.” Wherein the case law documents referred as a set of cases and legal concepts referred as the case.
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (Patent Number: 6502081- hereinafter, Wiltshire) in view of in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) further in view of Theo et al. (Pub. No. US20140164074– hereinafter, Theo) and further in view of Knight et al. (Pub. No. US20110029532– hereinafter, Knight) and further in view Heckman et al. (Patent Number: 5875431– hereinafter, Heckman) and further in view of Pendyala et al. (Pub. No. US20160140210– hereinafter, Pendyala).
Regarding to claim 7, Wiltshire, as modified in view of Lu, Theo, Knight, Heckman and Pendyala teach the system of claim 6, wherein the set of characteristic properties further comprises at least one of noun phrases (Pendyala, [Par. 0067, Fig. 9, lines  14-18], “Illustrative attributes may include, but are not limited to, noun phrases, verb phrases, dates and/or timestamps, monetary values, lower court actions, present court actions, plaintiff actions, defendant actions, and legal phrases and/or legal concepts” Wherein the attributes are referred as characteristic properties),
Wiltshire, Lu, Theo, Knight, Heckman and Pendyala teare analogous in arts because they have the same field of endeavor of researching and mapping the current legal cases to the reference cases.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu Theo, Knight, Heckman’s method, in view of Pendyala by having attributes such as noun phrases, verb phrases, etc. , that will help with the researching process be more easy and organized. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform a processing of large amount of the legal cases (Pendyala, [Par. 0023, lines 1-5], “The advent of computers and network-connected devices has been particularly suited to combat this issue because computers are capable of processing large amounts of data to accurately provide any and all information to a researcher.”). 
Regarding to claim 23, the method claim is being rejected for the same reason as claim 7.
Claims 10-13, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (Patent Number: 6502081- hereinafter, Wiltshire) in view of in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) further in view of Theo et al. (Pub. No. US20140164074– hereinafter, Theo) and further in view of Knight et al. (Pub. No. US20110029532– hereinafter, Knight) and further in view Heckman et al. (Patent Number: 5875431– hereinafter, Heckman) and further in view of Danico et al. (Pub. No. US20040030587– hereinafter, Danico).
Regarding to claim 10, Wiltshire, as modified in view of Lu, Theo, Knight, Heckman and Danico teaches the system of claim 1 further comprising a negligence module stored on the memory that performs negligence analysis on the set of cases of the legal data store (Danico, [Fig.3, Par.0077, lines 6-10], “The inventive system 100 is able to analyze these facts to determine the accident type … and then to determine the degree of comparative negligence of the insured in step 520 (FIG. 3).).
Wiltshire, Lu, Theo, Knight, Heckman and Danico are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claim documents. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu, Theo, Knight and Heckman’s method, in view of Danico by having the negligence module to determine the degree of negligence. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims more effectively and fairly (Danico, [Par.0011], “It is another object of this invention to provide a method and system for resolving inconsistencies in accident details related to the insurance investigator by the various parties having knowledge of an accident.”).
Regarding to claim 25, the method claim is being rejected for the same reason as claim 10.
Regarding to claim 11, Wiltshire, as modified in view of Lu, Theo, Knight, Heckman and Danico teaches the system of claim 10, wherein negligence analysis weights a verdict against a plaintiff or a defendant and determines negligence based on negligence by the plaintiff or the defendant (Danico, [Par. 002], lines 1-8], “Comparative negligence describes the concept that a claimant's negligence, which along with an insured's negligence causes the claimant's injury, diminishes the damages that the claimant is entitled to recover. Comparative negligence includes any rule under which the relative degree of negligence of the parties is considered in determining whether, and to what degree, either should be held responsible for a loss.”). 
Wiltshire, Lu, Theo, Knight and Heckman and Danico are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claim documents. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu, Theo, Knight and Heckman’s method, in view of Danico by having the negligence module to determine the degree of negligence between the plaintiff and defendant. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims more effectively and fairly (Danico, [Par.0011], “It is another object of this invention to provide a method and system for resolving inconsistencies in accident details related to the insurance investigator by the various parties having knowledge of an accident.”).
Regarding to claim 12 Wiltshire, as modified in view of Lu, Theo, Knight, Heckman and further in view of Danico teaches the system of claim 1 further comprising a time factorization module that performs temporal analysis on the set of cases of the legal data store (Danico, [Fig.3, Par.0077, lines 6-10], “.The inventive system 100 is able to analyze these facts to determine the accident type in steps 340, 350, 360, 370, 380, and 390 and then to determine the degree of comparative negligence of the insured in step 520 (FIG. 3).”).
Wiltshire, Lu, Theo, Knight and Heckman and Danico are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claim documents. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu, Theo, Knight and Heckman’s method, in view of Danico by having the negligence module to determine the degree of negligence between the plaintiff and defendant. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims more effectively and fairly (Danico, [Par.0011], “It is another object of this invention to provide a method and system for resolving inconsistencies in accident details related to the insurance investigator by the various parties having knowledge of an accident.”).
Regarding to claim 27, the method claim is being rejected for the same reason as claim 12.
Regarding to claim 13, Wiltshire, as modified in view of Lu, Theo, Knight, Heckman and Danico teaches the system of claim 12, wherein temporal analysis identifies the jurisdiction of a case or mean duration of a case (Heckman, [Column 22, lines 12-24], “The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of liability or award (the long term goal), a rough estimate of the Settlement value of the case, and an approximate time horizon as to the duration of the case. ”),
Wiltshire, Lu, Theo, Knight and Heckman and Danico are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu, Theo, Knight and Heckman’s method, in view of Danico by having a system can display the selection of the awards and the amount of time remaining of the cases. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification more effectively and fairly (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”). 
Regarding to claim 28, the method claim is being rejected for the same reason as claim 13.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire, in view of Danico as claim 25 above and further in view of Canovi et al. (Pub. No. US20140156315– hereinafter, Canovi).
Regarding to claim 26, Wiltshire, as modified in view of Lu, Theo, Knight, Heckman, Danico and Canovi teaches the method of claim 25, wherein the negligence analysis comprises determining negligence by the plaintiff or defendant […] (Danico, [Par. 002], lines 1-8], “Comparative negligence describes the concept that a claimant's negligence, which along with an insured's negligence causes the claimant's injury, diminishes the damages that the claimant is entitled to recover. Comparative negligence includes any rule under which the relative degree of negligence of the parties is considered in determining whether, and to what degree, either should be held responsible for a loss.”)
However, Wiltshire, Lu, Theo, Knight, Heckman, Danico do not teach determining negligence by the plaintiff or defendant based on jurisdiction.
In other hand, Canovi teaches determining negligence by the plaintiff or defendant based on jurisdiction (Canovi, Par.0043, lines 12-16], “In addition, the historical information may include information about the laws of different jurisdictions in which loss events may occur. For example, different jurisdictions may have different laws pertaining to negligence and recovery for damages.”).
Wiltshire, Lu, Theo, Knight, Heckman, Danico and Canovi are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claims between the two parties. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu, Theo, Knight, Heckman, Danico’s method, in view of Canovi by having negligence analysis comprises determining negligence by the plaintiff or defendant based on a jurisdiction.. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims with high effective outcomes (Canovi, Par. 0004, lines 6-16], “In particular, the settlement evaluation techniques and tools described herein provide an adjustor (from a Demanding Carrier or a Responding Carrier) with real-time decision support that enables the adjustor to improve the outcome for each insurance claim handled... The process also may entail applying one or more of a second set of statistical models to determine an accuracy of the predictive output.”)
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE -MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Salas et al. (Pub. No. US20170076001-hereinafter, Salas) teaches system to improve a docket search and analytics engine for determining the outcome of a case for a particular entity or party
Chan et al. (Paten No. US10133791-hereinafter, Chan) teaches the system to identify plurality legal document associated with plurality of legal cases. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2128     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128